UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-1607


HOWARD SNOW,

                    Plaintiff - Appellant,

             v.

SELENCE FINANCE LP; MTGLQ INVESTORS, LP; SYKES, BOURBON,
AHERN & LEVY P.C.,

                    Defendants - Appellees.



Appeal from the United States District Court for the Eastern District of Virginia, at
Alexandria. T.S. Ellis, III, Senior District Judge. (1:19-cv-00410-TSE-JFA)


Submitted: November 8, 2019                                  Decided: December 9, 2019


Before WYNN, FLOYD, and RUSHING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Howard Snow, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Howard Snow appeals the district court’s order granting Defendants’ motion to

dismiss his complaint pursuant to Fed. R. Civ. P. 12(b)(6). On appeal, we confine our

review to the issues raised in the Appellant’s informal brief. See 4th Cir. R. 34(b). Because

Snow’s informal brief does not challenge the basis for the district court’s disposition, Snow

has forfeited appellate review of the court’s order. See Jackson v. Lightsey, 775 F.3d 170,

177 (4th Cir. 2014) (“The informal brief is an important document; under Fourth Circuit

rules, our review is limited to issues preserved in that brief.”). Accordingly, we affirm the

district court’s judgment. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument would

not aid the decisional process.

                                                                                AFFIRMED




                                             2